EXHIBIT 23 CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in this Registration Statement of Horizon Bancorp on Form S-8 of our reports, dated March 12, 2013, on the consolidated financial statements of Horizon Bancorp as of December 31, 2012 and 2011 and for each of the three years in the period ended December 31, 2012,and on the effectiveness of internal control over financial reporting, as of December 31, 2012, which reports were included in the Annual Report on Form 10-K of Horizon Bancorp for the year ended December 31, 2012. /s/ BKD, LLP BKD, LLP Indianapolis, Indiana June 18, 2013
